DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.
Allowable Subject Matter
Claims 2-19 and 22-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 2, the prior art of record neither shows nor suggest an electronic appliance comprising: a panel comprising a display area comprising a transistor and a light-emitting element; and a light-transmitting member, wherein the light-transmitting member comprises a flat area, and a first curved area and a second curved area which extend from opposite sides of the flat area, wherein the display area of the panel is positioned along the flat area, the first curved area, and the second curved area, and wherein a periphery of the display area is inward of a periphery of the light- transmitting member.


Regarding independent claim 6, the prior art of record neither shows nor suggest an electronic appliance comprising: a panel comprising a display area; a light-transmitting member; a wiring board; and a battery, wherein the light-transmitting member comprises: an area overlapping with the wiring board with the panel therebetween; an area overlapping with the battery with the panel therebetween; a flat area; and a first curved area and a second curved area which extend from opposite sides of the flat area, wherein the display area of the panel is positioned along the flat area, the first curved area, and the second curved area, and wherein the battery is positioned below the wiring board so that a longitudinal direction of the display area of the panel is a vertical direction when the display area of the panel is seen from the front.
Due to their dependency, claims 7-9 are necessarily allowable.

Regarding independent claim 10, the prior art of record neither shows nor suggest an electronic appliance comprising: a panel comprising a display area; a light-transmitting member; a wiring board; and - 4 -Application Serial No. 16/207,435 Attorney Docket No. 0756-11687 a battery, wherein the light-transmitting member comprises: an area overlapping with the wiring board with the panel therebetween; an area overlapping with the battery with the panel therebetween; a flat area; and a first curved area and a second curved area which extend from opposite sides of the flat area, wherein the display area of the panel is positioned along the flat area, the first curved area, and the second curved area, and wherein the battery does not overlap with the wiring board when the display area is seen from the front.


Regarding independent claim 15, the prior art of record neither shows nor suggest an electronic appliance comprising: a panel comprising a display area; - 5 -Application Serial No. 16/207,435 Attorney Docket No. 0756-11687 a light-transmitting member; a wiring board; and a battery, wherein the light-transmitting member comprises a flat area, and a first curved area and a second curved area which extend from opposite sides of the flat area, wherein the flat area comprises an area overlapping with the wiring board with the panel therebetween, and an area overlapping with the battery with the panel therebetween, wherein the display area of the panel is positioned along the flat area, the first curved area, and the second curved area, and wherein the battery is positioned below the wiring board so that a longitudinal direction of the display area of the panel is a vertical direction when the display area of the panel is seen from the front.
Due to their dependency, claims 16-17 are necessarily allowable.

Regarding independent claim 18, the prior art of record neither shows nor suggest a method for manufacturing an electronic appliance, wherein the electronic appliance comprises: a panel comprising a display area; and a light-transmitting member over the panel, the light-transmitting member comprising a flat area, and a first curved area and a second curved area which extend from opposite sides of the flat area, wherein the display area comprises a transistor and a light-emitting element, and wherein a periphery of the display area is inward of a periphery of the light- transmitting member, the method comprising: - 6 -Application Serial No. 16/207,435 Attorney Docket No. 0756-11687fixing the light-transmitting member to the 
Due to their dependency, claim 19 is necessarily allowable.

Regarding independent claim 22, the prior art of record neither shows nor suggest a method for manufacturing an electronic appliance comprising a first housing having a light-transmitting property, a second housing, and an active matrix light-emitting panel, the method comprising: a step of fixing the second housing to the first housing so that the second housing overlaps with the first housing with the active matrix light-emitting panel therebetween, wherein the first housing comprises a flat area, and a first curved area and a second curved area extending from both ends of the flat area, wherein the active matrix light-emitting panel is fixed to the first housing so that a display area of the active matrix light-emitting panel is along the flat area, the first curved area, and the second curved area, and wherein the flat area overlaps with a periphery of the display area in a plan view.
Regarding independent claim 23, the prior art of record neither shows nor suggest a method for manufacturing an electronic appliance comprising a first housing having a light-transmitting property, a second housing, and an active matrix light-emitting panel, the method comprising: a step of fixing the second housing to the first housing so that the second housing overlaps with the first housing with the active matrix light-emitting panel therebetween, wherein the active matrix light-emitting panel comprises a transistor and a light- emitting element in a display area of the active matrix light-emitting panel, - 7 -Application Serial No. 16/207,435 Attorney Docket No. 0756-11687wherein the first housing comprises a flat area, and a first curved 
Regarding independent claim 24, the prior art of record neither shows nor suggest a method for manufacturing an electronic appliance comprising a first housing having a light-transmitting property, a second housing, and an active matrix light-emitting panel, a wiring board, and a battery, the method comprising: a step of fixing the second housing to the first housing so that the second housing overlaps with the first housing with the active matrix light-emitting panel therebetween and the wiring board and the battery are positioned between the active matrix light-emitting panel and the second housing, wherein the first housing comprises a flat area, and a first curved area and a second curved area extending from both ends of the flat area, wherein the active matrix light-emitting panel is fixed to the first housing so that a display area of the active matrix light-emitting panel is along the flat area, the first curved area, and the second curved area, and wherein the flat area overlaps with a periphery of the display area in a plan view.
Regarding independent claim 25, the prior art of record neither shows nor suggest a display device comprising: a panel comprising a display area comprising a transistor and a light-emitting element; and a light-transmitting member, wherein the light-transmitting member comprises a flat area, and a first curved area and a second curved area which extend from opposite sides of the flat area, - 8 -Application Serial No. 16/207,435 Attorney Docket No. 0756-11687 wherein the display area of the panel is positioned along the flat area, the first curved area, and the second curved area, wherein a periphery of the display area is inward of a periphery of the light- transmitting member, and wherein a first edge of the display area is inward of a first edge of the light- transmitting member adjacent to the first curved area, and a second edge of the display area is inward of a second edge of the light-transmitting member adjacent to the second curved area.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L WILLIAMS whose telephone number is (571)272-2465. The examiner can normally be reached M-F 6:30 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OLUSEYE IWARERE can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH L WILLIAMS/Primary Examiner, Art Unit 2879